FILED
                            NOT FOR PUBLICATION                             FEB 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10276

               Plaintiff - Appellee,             D.C. No. 2:99-cr-00433-WBS

  v.
                                                 MEMORANDUM *
BAO LU, a.k.a Hoang Nguyen,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Bao Lu appeals from the district court’s decision following a limited remand

under United States v. Ameline, 409 F.3d 1073 (9th Cir. 2005) (en banc). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Lu contends that his life-time term of imprisonment is unreasonable because

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the district court failed to take into account his youth and post-sentencing

rehabilitation. The district court conducted a proper Ameline review, see United

States v. Silva, 472 F.3d 683, 685 (9th Cir. 2007), and it “properly understood the

full scope of [its] discretion” following United States v. Booker, 543 U.S. 220

(2005). See United States v. Combs, 470 F.3d 1294, 1297 (9th Cir. 2006).

Moreover, the district court was not required to consider Lu’s post-sentencing

rehabilitation. See United States v. Bernardo Sanchez, 569 F.3d 995, 997-98 (9th

Cir. 2009).

      AFFIRMED.




                                           2                                   09-10276